Citation Nr: 1538435	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  13-22 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, and anxiety disorder.

3.  Entitlement to service connection for diverticulitis.


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to July 1961 and from October 1961 to August 1962.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the December 2008 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction resides with the Providence, Rhode Island RO.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in May 2015 Travel Board hearing, the transcript of which is included in the record. 

Although the Veteran's psychiatric claim specifically claimed only service connection for PTSD, other psychiatric disorders have been raised by the record.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and the other diagnosis of record (depressive disorder and anxiety disorder), the Board has recharacterized the claim as reflected on the title page.  

The Veteran's claim for service connection for diverticulitis was initially denied in a February 1981 rating decision.  The record does not show that the Veteran was provided notice of the rating decision.  In a July 2010 RO document titled "Flash," it was noted that there was no evidence that Veteran was ever notified of rating decision dated February 19, 1981 which was the first rating to formally deny service connection for diverticulitis.  During the May 2015 Board hearing, the Veteran's representative also noted that the Veteran did not appear to have received notice of the 1981 rating decision. 

A determination on a claim by the agency of original jurisdiction (AOJ) becomes final one year after the date that the AOJ mailed notice of the determination to the claimant unless the claimant files a notice of disagreement to appeal the determination within the one-year period.  38 C.F.R §§ 20.302, 20.1103 (2015).  VA regulations define "notice" as "written notice sent to a claimant or payee at his or her latest address of record."  38 C.F.R § 3.1(q) (2015).  The AOJ must properly notify the Veteran of the determination in order for the determination to become final.  As VA did not properly notify the Veteran of the February 1981 rating decision, the prior denial of service connection for diverticulitis did not become final.  As such, there is no need to discuss the requirements to reopen the previously denied claim at this time. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of (1) service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, and anxiety disorder; and (2) service connection for diverticulitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed December 2008 rating decision denied service connection for PTSD.

2.  Evidence received since the December 2008 rating decision regarding the claim for service connection for PTSD, relates to an unestablished fact necessary to substantiate the claim, to include a diagnosis of anxiety disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2008 rating decision, which denied service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 

2.  The evidence received subsequent to the December 2008 rating decision is new and material; the claim for service connection for PTSD, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The claim of whether new and material evidence has been received to reopen the claim for service connection for PTSD has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (reopening of service connection for PTSD and remand of additional issues), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

New and Material Evidence Law and Analysis

In a December 2008 rating decision, the RO denied the Veteran's claim of service connection for PTSD because the Veteran was not found to have a psychiatric disorder that was related to service.  The Veteran was provided notice of the decision and of his appellate rights.  The Veteran filed a notice of disagreement in January 2009 and a statement of the case was issued in May 2010; however, the Veteran did not file a substantive appeal.  As such, the December 2008 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

An unappealed RO denial is final under 38 U.S.C.A. § 7105(c) (West 2014).  The Veteran may request that VA reopen his claim upon the receipt of new and material evidence.  38 U.S.C.A. § 5108 (West 2014).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition. Id.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) .

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

The evidence of record at the time of the December 2008 rating decision consisted of service treatment and service personnel records, VA treatment records, a December 2008 memorandum from the U.S. Army and Joint Services Records Research Center, and the Veteran's statements. 

Evidence added to the record since December 2008 includes, in pertinent part, an August 2015 psychiatric evaluation from Dr. J.N. which diagnosed the Veteran with generalized anxiety disorder.  Dr. J.N. opined that the Veteran had an anxiety disorder which pre-existed service entrance and was aggravated by his military service.  Given that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, the Board finds that the August 2015 report from Dr. J.N. is new and material evidence.  In other words, it provides evidence of a new psychiatric diagnosis that may have pre-existed service entrance and may have been aggravated by service.  Accordingly, the Veteran's claim of service connection PTSD, which now includes anxiety disorder, is reopened.  See Clemons, 23 Vet. App. 1.
ORDER

New and material evidence having been received, service connection for PTSD is reopened. 


REMAND

Acquired Psychiatric Disorder

Under 38 C.F.R. § 3.304(b), a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  VA may only rebut this presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  A mere history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  See 38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1995).

The Veteran maintains that he had a pre-existing psychiatric disorder that was aggravated during service.  Alternatively, the Veteran contends that he developed a psychiatric disorder in service.  See May 2015 Board Hearing Transcript at pg. 3.

An October 1960 service examination report shows that the Veteran had a normal clinical psychiatric evaluation upon service entrance.  The Veteran also denied any nervous trouble or depression in an October 1960 report of medical history.  In his second period of active duty, an October 1961 report of medical examination also showed a normal psychiatric evaluation.  

The evidence of record reflects current diagnoses of PTSD, depressive disorder, and generalized anxiety disorder.  VA treatment records reflect continued diagnoses and treatment for PTSD and depressive disorder, which have been noted to be "related to childhood trauma."  See VA treatment records dated in June 2004, May 2007, October 2009, April 2010, and July 2010.

The Veteran submitted an August 2015 psychiatric report from Dr. J.N.  During the evaluation, the Veteran reported problems with nerves, anxiety, depression, and PTSD for "years."  He stated that these symptoms began as a child, continued throughout his military service, and continue at the present time.  The Veteran also reported having been sexually abused by a male family member between the ages of 12 to 15.  As a result of the abuse, the Veteran stated that he developed anxiety.  He reported that during service he became increasingly anxious because he developed a bowel condition.  The Veteran also stated that he became "very anxious" during service because he was forced to sleep in a large room with numerous other men, which reminded him of his sexual abuse as a child.  Dr. J.N. performed a mental status examination and diagnosed the Veteran with Axis I generalized anxiety disorder.  Dr. J.N. then stated that the Veteran developed anxiety in childhood due to repeated sexual assaults, which was noted to be a "common result of childhood sexual assault."  Dr. J.N. also noted that a Lahey Clinic note in 1963 indicated that the Veteran had a history of nervous symptoms going back "ten years."  For these reasons, Dr. J.N. opined that "it is at least as likely as not" that the Veteran's anxiety began in childhood (i.e., pre-existed service entrance).  The examiner also concluded that the anxiety was aggravated by military service and is still in existence today.

The Board finds that the August 2015 psychiatric report from Dr. J.N. to be inadequate for several reasons.  First, Dr. J.N. used the incorrect "as likely as not" standard in determining whether the Veteran's anxiety disorder pre-existed service entrance, instead of the applicable "clear and unmistakable evidence" standard necessary to satisfy the legal criteria in this case.  Moreover, Dr. J.N. noted that a Lahey Clinic note in 1963 indicated that the Veteran had a history of nervous symptoms going back "ten years."  However, a review of the August 1963 note from the Lahey Clinic states that the Veteran gave a history of nervous symptoms that had troubled him during only the past "two years."  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise has no probative value).  

A VA medical opinion has not yet been obtained in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Because the Board cannot generate its own medical conclusions for use in adjudication, see, e.g., Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board finds that a medical opinion is necessary to determine the nature and etiology of the Veteran's psychiatric disorder, to include whether they pre-existed service entrance. 

Diverticulitis

The Veteran has consistently maintained that he had symptoms of diverticulitis or of a bowel disorder in service, including pain and cramping.  

Treatment records from the Miriam Hospital in 1979 and 1980 show that the Veteran was diagnosed after service with diverticulitis.  His recent VA treatment records also reflect diagnosis of moderate to severe diverticulitis. 

The Veteran has not been afforded a VA examination regarding his claim for service connection for diverticulitis.  As such, the Board finds that the Veteran should be afforded a VA examination to assist in determining whether his currently diagnosed diverticulitis was incurred in service or is otherwise related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1.  Schedule the Veteran for a VA psychiatric examination.  The claims folder and a copy of this remand must be made available to and reviewed by the examiner prior to completion of the examination.  All necessary testing should be conducted.  The examiner is asked to address the following:

(a)  List all of the Veteran's current psychiatric disorders.  

(b)  For each diagnosis, is there clear and unmistakable evidence (obvious, manifest, and undebatable) that the Veteran's currently diagnosed psychiatric disorders, pre-existed service entrance?

(c)  If so, is there clear and unmistakable evidence (obvious, manifest, and undebatable) that the Veteran's pre-existing psychiatric disorder WAS NOT aggravated during service (i.e., did not undergo an increase in disability during service beyond the natural progress of the disability.) 

(d)  If it is determined that the Veteran's psychiatric disorder did not pre-exist service entrance, is it at least as likely as not (i.e., 50 percent or greater probability) that any psychiatric disorder was incurred in service or is otherwise etiologically related to service.

The VA examiner is requested to provide a rationale for any opinion provided.  

2.  Schedule the Veteran for an appropriate VA examination to assist in determining the etiology of the currently diagnosed diverticulitis.  The claims folder and a copy of this remand must be made available to and reviewed by the examiner prior to completion of the examination.  All necessary testing should be conducted.  The examiner should address the following:

Is it at least as likely as not (i.e., 50 percent or greater probability) that the currently diagnosed diverticulitis first manifested in service or is otherwise etiologically related to service?

The VA examiner is requested to provide a rationale for any opinion provided.  

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issues should be readjudicated in light of all the evidence of record.  If any benefits sought on appeal remain denied, the RO should furnish to the Veteran and representative an appropriate supplemental statement of the case, and should afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


